Citation Nr: 1638308	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine with radiculopathy and spondylolisthesis.

2. Entitlement to an evaluation in excess of 30 percent for status post total right knee replacement.

3. Entitlement to an evaluation in excess of 30 percent for left knee degenerative joint disease.

4. Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard with periods of active duty for training from April to August 1970 and from June to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in providence, Rhode Island.  

This case has a somewhat complicated procedural history.  In June 2011, the Board issued a remand so that the Veterans could be afforded a Board hearing, per his request.  In November 2011, the Veteran testified before the undersigned via live videoconference.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.

In September 2012, the Board issued a decision in which, in pertinent part, denied the Veteran's increased rating claims for his service-connected back, right and left knee.  The Board also remanded his claim  for TDIU to the RO for further development.  

Thereafter, the Veteran appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court granted a Joint Motion for Partial Remand (JMR), filed by VA's General Counsel and the Veteran, which remanded the denied increased rating claims for the Veteran's back, left knee, and right knee disabilities, back to the Board for action consistent with the JMR.  

In response to that JMR, in March 2014, the Board issued a remand of all issues presently on appeal so that the Veteran could be afforded a new VA examination, and be provided the opportunity to provide additional information in support of his TDIU claim.  In January 2016, the Veteran presented for the requested VA examination, and the matter have since been returned to the Board for further appellate review.  

The issues of entitlement to an evaluation in excess of 30 percent for status post total right knee replacement, and entitlement to an evaluation in excess of 30 percent for left knee degenerative joint disease are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's range of motion of the spine due to degenerative joint disease has been limited to 30 degrees or less, when accounting for pain, fatigue, weakness, and lack of endurance; he does not have ankylosis.

2. Since October 2, 2008, the Veteran has experienced moderate radiculopathy of the left lower extremity associated with degenerative joint disease of the lumbar spine.

3. The Veteran's service-connected disabilities combine to render him unable to secure or follow substantially gainful employment.  



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5242 (2015).

2. The criteria for a separate 20 percent rating for radiculopathy of the left lower extremity due to degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8520, 8720 (2015).

3. The criteria for entitlement to a total rating based on individual unemployability due to service connected disabilities have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in October 2008.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Increased Rating - Lumbar Spine

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's back, right knee, and left knee disabilities, "entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).  The following analysis is therefore undertaken with consideration that different (staged ratings may be warranted for different time periods during the period of appellate review, beginning within one year of the Veteran's October 2008 claim for an increase.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated by the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca v. Brown, 8 Vet. App. 202 (1995).  Possible manifestations of functional loss include decreased or abnormal excursion, strength, speed coordination, or endurance, as well as more or less movement than is normal, weakened movement, excess fatigability, and pain on movement, as well as swelling, deformity, and atrophy, that affect stability, standing, and weight-bearing.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  

The Veteran seeks a rating in excess of 40 percent for his service-connected degenerative joint disease of the lumbar spine with radiculopathy and spondylolisthesis.  The general rating formula for the spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, which addresses diseases and injuries of the spine, including spondylolisthesis (5239) and degenerative arthritis of the spine (5242).  The general rating formula applies to all spine disabilities unless the disability is rated based on incapacitating episodes due to Invertebral Disc Syndrome (IVDS) under Diagnostic Code 5243.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:  40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is limited to 30 degrees or loss; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Lesser percentages are assigned based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2015).  

The rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  Id., Note (1).  Diagnostic Code 8720, which addresses neuralgia relating to impairment of the sciatic nerve, and Diagnostic Code 8520, which addresses paralysis of the sciatic nerve, are rated identically: a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with evidence of marked muscular atrophy. 38 C.F.R. § 4.124a (2015).  Complete paralysis will be evaluated as 80 percent disabling for such symptoms as foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision. Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015). 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Turning to the evidence of record, the Veteran was afforded a VA examination in October 2008.  He reported constant pain at a severity of 5 out of 10, as well as stiffness.  He also had paresthesia across the back intermittently.  The pain was precipitated by bending and standing too long.  He was able to perform his activities of daily living.  He was also able to drive, but it aggravated his symptoms.  He was unable to do physical recreational activities, but was able to do sedentary activities.  He asserted that his was unable to work due to a combination of all his service-connected disabilities.  At the time, he was self-employed and reported no flares, just chronic daily symptoms.  

On physical examination, the Veteran presented with a cane.  His hips were in malalignment, without scars.  He had tenderness at L4-5, and musculature was asymmetric.  He forward flexed to 85 degrees with pain.  He extended to 20 degrees with pain.  He laterally extended to 25 degrees bilaterally with pain and rotated to 30 degrees bilaterally with pain.  He was unable to heel toe walk.  He was also unable to squat or duck walk.  Straight leg raises to 60 degrees were negative bilaterally.  His motor strength was 5 over 5, which included the quadriceps.  His deep tendon reflexes were absent on the right and 2+ on the left at the knees.  Reflexes were absent on the left ankle and 2+ on the right ankle and plantar down bilaterally.  He had full sensation to the lower extremities with the exception of the lateral right knee with was decreased sensation to light touch.  On repetitive use testing, he accomplished 10 out of 10 forward flexions.  He had pain throughout activity.  However, he had no weakness, fatigue or lack of endurance.  Lumbar spine x-ray showed grade I spondylolisthesis of L5 on S1 with moderate disc space narrowing at that level.  The diagnosis was lumbar spine degenerative joint disease with spondylolisthesis.  

At the Veteran's Board hearing in November 2011, the he reported that he saw a physical therapist for traction on occasion.  When asked if he experienced incapacitating episodes, he responded that he was in constant pain that kept him up at night.  His pain was generally a 5 out of 10, but was worse with damp weather.  He also used Tylenol for pain.  

A letter dated December 30, 2015, from a Dr. J.C., Jr., a private physician, states that the Veteran experienced lumbar pain that is chronic and "quite debilitating."  He noted increased worsening lumbar spondylotic changes but did not provide any range of motion findings or any further evidence regarding the type of changes experienced.  He opined that the Veteran's bilateral knee disability had caused his low back to worsen.  

In January 2016, the Veteran was afforded a new VA examination, as directed by the Board in its most recent remand.  The Veteran was diagnosed with degenerative arthritis of the spine.  He reported having difficulty straightening up and getting out of a chair.  He stated that he went to massage therapy as needed and also took Tylenol.  He reported numbness and pain radiating to his lower left extremity for the prior 3 years.  Forward flexion was limited to 40 degrees.  Extension was limited to 10 degrees.  Pain was noted on examination, as well as fatigue, weakness, and lack of endurance, resulting in additional loss of range of motion.  Specifically, forward flexion was limited to 30 degrees and extension was limited to 5 degrees.  No ankylosis of the spine was found.  The Veteran occasionally used a cane.  

Muscle spasm, localized tenderness, and guarding resulted in abnormal gait or spinal contour.  No muscle atrophy was found.  The Veteran had decreased sensation in the left lower leg, ankle, foot and toes.  Sensation on the right was normal.  The examiner stated that the Veteran did have radiculopathy of the left lower extremity (the right was normal).  Symptoms included moderate constant pain, intermittent pain, paresthesias and/or dysthesia, and numbness.  The radiculopathy was associated with the L4/L5/S1/S2/S3 nerve roots (sciatic nerves) on the left side only.  No other neurologic abnormalities were found.  The Veteran did have IVDS of the thoracolumbar spine.  This resulted in episodes of bed rest having a total duration of at least one week but less than two weeks during the prior 12 months.  

In light of this evidence, the Board finds that an evaluation in excess of 40 percent for the Veteran's degenerative joint disease of the spine is not warranted for any portion of the rating period on appeal.  Specifically, the Veteran's range of motion of the spine due to degenerative joint disease has been limited to 30 degrees or less, when accounting for pain, fatigue, weakness, and lack of endurance.  This is the maximum rating available under the general rating formula for the spine absent evidence of ankylosis.  At no point has the Veteran been found to have ankylosis of the spine, either favorable or unfavorable.  Further, at both examinations, the Veteran was able to perform range of motion testing so there is no evidence that the Veteran's spine is immobile.  

Further, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the Veteran has been granted the maximum rating possible based on limitation of motion, the analysis required by DeLuca, supra, would not result in a higher schedular rating.  Accordingly, 40 percent is the maximum allowable rating based on the schedular criteria.  Similarly, the fact that the examiner could not estimate the additional functional limitation caused during flare ups reported at the January 2016 examination is ultimately not material; again, ankylosis must be shown to receive a higher evaluation, and such clearly is not demonstrated in this case.  That notwithstanding, the examiner sufficiently explained why he was unable to estimate additional functional limitation during flare-ups; namely, the inability for him to observe the Veteran suring such episodes.  

While a higher evaluation is not warranted for the orthopedic manifestations of the lumbar spine disability on appeal, the Board has reviewed all evidence of record, and in consideration of the direction of the Joint Motion for Remand, finds that the Veteran should be afforded an additional, separate 20 percent rating for moderate radiculopathy of the left lower extremity from the date of his claim for increase.  Here, the Board recognizes that the Veteran underwent a VA examination in December 1997, at which time he was found to have radiculopathy of the lumbar spine manifested by weakness of toe extension and weakness of plantar flexion also on the left.  There was no indication that he had radiculopathy affecting his right lower extremity.  Likewise, the January 2016 VA examination also explicitly found  moderate radiculopathy of the left lower extremity resulting in constant pain, intermittent pain, paresthesias and/or dysthesia, and numbness.  Although the October 2008 examination report did not explicitly diagnose any radiculopathy of the left leg, neither did it explicitly rule it out, and it did find decreased sensation and reflexes.  The Board finds that 20 percent is the appropriate rating for the Veteran's left leg radiculopathy.  The December 2016 examiner has concluded that his symptoms are moderate in nature.  Further, there is no evidence of other neurological abnormalities than those noted.  There is no sign of muscular atrophy, foot drop, or complete loss of use of the leg. Although the Board will grant a separate evaluation for radiculopathy of the left lower extremity, it declines to grant such for the right lower extremity as neither the 1997 initial diagnosis, nor the January 2016 examination found any evidence of radiculopathy in the right leg or foot to which the Board can attribute the symptoms described in the October 2008 examination.  

The Board recognizes that, in the alternative, a spine disability may also be rated based on incapacitating episodes due to IVDS.  Under that Diagnostic Code, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the prior 12 months.  A 20 percent rating is given for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks by less than 6 weeks during the prior 12 months.  Finally, a 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks in the prior 12 months.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).   In this case, although the January 2016 VA examiner found the Veteran to have IVDS, an alternate rating under that code would only provide for a 10 percent disability rating.  As ratings under the general formula for diseases and injuries of the spine provides for a 40 percent rating with a separate rating for radiculopathy of the left lower extremity, the Board will continue to rate the disability based on the diagnostic code which provides the higher rating.  

III. TDIU

The Veteran contends that his service-connected disabilities combine to render him unemployable.  

TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2015).

Even excluding the above development and any pending development ordered in the below remand, the Veteran has been service connected at a combined 80 percent since March 25, 1999, and as 90 percent since November 2, 2011, including a rating of 40 percent for degenerative joint disease of the lumbar spine with radiculopathy.  As such, the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a) have been met as of March 1999.  Therefore, the question turns to whether the Veteran is able to obtain and maintain gainful employment, despite his service connected disabilities.  The Board is satisfied that his is not.

The Veteran filed an initial claim for TDIU in October 2008, indicating that he had stopped working in 2004-2005.  (See VBMS, Statement in Support of Claim, 10/2/2008).  However, evidence obtained by the RO showed that at that time he owned and operated his own horse and commercial trailer dealership.  (See VBMS, Correspondence, 4/20/2009).  The Veteran filed a subsequent Notice of disagreement in April 2009, stating that he would be unemployed as of June 2009.  (See VBMS, Statement in Support of Claim, 4/27/2009).    

In September 2012, the Board remanded the issue of entitlement to TDIU so that the Veteran could provide clarification as to when he was no longer able to maintain employment.  In June 2015, the Veteran submitted a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) in which he stated that he had been unable to work since 2010.  (See VBMS, VA 21-8940, 6/9/2015).  In January 2016, the Veteran reported to a VA examiner that he was forced to quit his job as a salesman in 2014 due to his back disability.  (See VBMS, VA 21-8940, 6/9/2015).    

The evidence of record includes a letter dated December 30, 2015, from a private physician, Dr. A.R.B., which states that the Veteran had been a patient since January of that year for end-stage degenerative osteoarthritis of the left knee.  The examiner stated that it is within a reasonable degree of medical certainty that the Veteran is totally disabled as a result of his left knee disability.  (See VBMS, Third Party Correspondence, 1/8/2016).  A second private opinion from Dr. J.K.C., states that it is within a reasonable degree of medical certainty that the Veteran's lumbar pathology has contributed to his knee disability and should be included in his disability benefits.  Specifically, he noted a significantly altered gait.  (See VBMS, Medical Treatment Record - Non-Government Facility, 1/8/2016).    

In January 2016, the Veteran was afforded a VA examination of both his knees and his spine disabilities.  The examiner stated that his thoracolumbar spine disability impacted his ability to work.  Specifically,  the examiner stated that his back residuals with radiculopathy in the left lower extremity impacted his ability to do work requiring prolonged sitting, standing, walking, driving, heavy lifting, and carrying.  The examiner also stated that his bilateral knee residuals and instability in his left knee also impacted prolonged sitting, standing, walking, going up or down stairs, heavy lifting, and carrying.  (See VBMS, C&P Examination (2), 1/22/2016).    

In light of the above, the Board finds that TDIU should be granted.  Even excluding the Veteran's other service-connected disabilities, his bilateral knee and spine disabilities clearly interfere with both active and sedentary employment.  Although the evidence suggests that the Veteran worked in sales and owned his own company prior to 2014, his disabilities impede sedentary activities such as sitting, or standing.  As such, affording the Veteran all benefit of the doubt, the Board will award TDIU.   


ORDER

Entitlement to an evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine is denied.

Entitlement to a separate 20 percent rating for radiculopathy of the lower left extremity, associated with degenerative joint disease of the lumbar spine, is granted.

Entitlement to TDIU is granted.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of the claims on appeal, recent action by the United States Court of Appeals for Veterans Claims (Court) requires the Board to issue an additional remand in this matter.  

On July 5, 2016, the Court issued a precedential decision in the matter of Correia v. McDonald which involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), which reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).   Specifically, the Court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59." Id. at 169-170.  

VA has interpreted the Court's holding to imply that all range of motion testing must include active motion, passive motion, weight-bearing motion, and nonweight-bearing motion, and must be compared to the opposite joint, when possible (opposite joint testing is only applicable where there is an opposite joint, and thus excludes spine claims; it also excludes opposite joint testing when the opposite joint is "damaged," meaning it has a disorder that would make it abnormal).  

In this case, the Board finds that an additional remand is necessary with regard to the increased rating claims for both knees.  Specifically, the examination report from January 2016 only provided range of motion findings in active motion and does not address passive motion.  Further, while it notes evidence of pain with weight bearing, it does not specify if the range of motion findings are for weight-bearing or nonweight-bearing movement.  

Concerning the right knee, this is problematic as the Veteran seeks a rating in excess of 30 percent for status post right knee replacement, which is presently rated under Diagnostic Code 5055 for prosthetic replacement of the knee joint.  Under the corresponding Diagnostic Code, a 100 percent rating will be assigned for one year following prosthetic replacement of a knee joint.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  Diagnostic Code 5055 provides that the minimum rating for a knee replacement is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).  

In this instance, although there is no indication of ankylosis or impairment of the tibia or fibula, if the Veteran's right knee is limited in extension in either nonweight-bearing or passive movement, it could, in theory, give rise to a higher rating than the minimum 30 percent provided for under Diagnostic Code 5055.  As such, that testing must be completed so that the Board can fully evaluate the Veteran's disability.

Likewise, the examination for the left knee is also deficient.  In this case, the Veteran's left knee has been granted a maximum rating of 30 percent under Diagnostic Code 5257, which accounts for severe recurrent subluxation or lateral instability.    The evidence shows that the Veteran does suffer from instability of the left knee and the assigned rating of 30 percent is the maximum allowable rating for lateral instability or recurrent subluxation.  However, the regulations allow for separate ratings based on limitation of motion and lateral instability/recurrent subluxation.  See 38 C.F.R.  § 4.71a, Diagnostic Codes 5003, 5261 (2015); VAOPGCPREC 23-97 and VAOPGCREC 9-98.  In this case, the Veteran's January 2016 examination found extension limited to a compensable 10 degrees.  However, because the testing did not specify if that was performed in weight-bearing vs. nonweight-bearing movement, and did not provide for passive movement, the Board cannot accurately evaluate the Veteran's left knee based on limitation of extension.  Therefore, such findings must be reported.  

The Board notes that the Veteran's spine claim, which is adjudicated above, does not require an additional examination because the Veteran has been granted the maximum allowable rating based on range of motion, and absent a finding of ankylosis of the spine, cannot be granted a higher rating.  Therefore, any deficiencies in the January 2016 examination report with regard to that disability do not bear weight in the Board's above decision.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an addendum examination with the January 2016 examiner to evaluate his service-connected right and left knees.  If the January 2016 examiner is no longer available, schedule the Veteran for an addendum examination with a qualified examiner.  A complete copy of the claims file, including a copy of this remand should be made available to the examiner and review should be noted in the resulting examination report.  

The examiner is requested to provide range of motion findings for both the right and left knee.  Additional limitation of motion due to pain, weakness, fatigability, or incoordination must be reported (that determination must be expressed in terms of degrees of additional limitation of motion).  All findings must include range of motion testing in active motion and passive motion, as well as weight-bearing and nonweight-bearing motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2. Thereafter, readjudicate the Veteran's claims in light of all evidence of record.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


